Case 1:19-cr-00410-ELH Document 89-3 Filed 02/26/21 Page 1 of 5




                        Exhibit C
                 Defendant Response to
  Government Request for Additional Information
                 Case 1:19-cr-00410-ELH Document 89-3 Filed 02/26/21 Page 2 of 5
                                                                                                     100 LIGHT STREET
                                                                                                     BALTIMORE, MD 21202


                                                                                                     PHONE:   410.685 .1120
                                                                                                     FAX:     410.547 .0699


                                                                                                    www.bakerdonelson.com


      TY KELLY, SHAREHOLDER
      Direct Dial: 410.862.1049
      E-Mail Address: tykelly@bakerdonelson.com

                                                      February 18, 2021

      VIA EMAIL ONLY

      AUSA Christine Duey
      AUSA Paul Riley
      Office of the United States Attorney
      District of Maryland
      Christine.duey2@usdoj.gov
      Paul.riley@usdoj.gov

               Re:       United States of America v. Matthew E. Blair
                         Crim. No.: ELH-19-0410

      Dear AUSAs Duey and Riley:

              We are in receipt of your letter dated February 12, 2021 concerning the defendant’s January
      29, 2021 expert disclosure letter (the “Notice”). Your February 12th letter states that you are
      “unable to determine with particularity the nature of the [expert] testimony or what opinions these
      proposed experts will provide.” We believe the Notice, however, more than satisfies the
      requirement under Rule 16(b)(1)(C) that we provide a “written summary of any testimony that the
      defendant intends to use under Rules 702, 703, or 705,” including the “witness’s opinions” and the
      “bases and reasons for those opinions.” As you know, Rule 16(b)(1)(C) was intended to “minimize
      surprise” from “unexpected expert testimony,” to “reduce the need for continuances,” and to
      “provide the opponent with a fair opportunity to test the merit of the expert’s testimony through
      focused cross-examination.” FED. R. CRIM. PROC. 16(b)(1)(C), 1993 Amendments. When viewed
      through the proper legal lens, we are confident that the Notice sufficiently complies with the
      applicable requirements of the Rule and furthers these goals.

              Additionally, while your February 12th letter raises many complaints concerning, for
      example, the “particular[s]” or “details” associated with specific defense expert opinions, we note
      that the Government’s expert disclosure (“Government Disclosure”) neglected to provide this
      information, as well. For instance, you request the opinion, bases, and reasons for Mr. Calhoun’s
      proposed testimony concerning the general topic of “[h]ow compounding pharmacies work,
      including employees who traditionally work there, what their duties/responsibilities are (under
      legal obligations and business procedures), how those responsibilities are executed, [and] how
      pharmacy owners rely on their employees[.]” The Government, however, likewise has set forth


ALABAMA • FLORIDA • GEORGIA • LOUISIANA • MARYLAND • MISSISSIPPI • SOUTH CAROLINA • TENNESSEE • TEXAS • VIRGINIA • WASHINGTON, D.C.
         Case 1:19-cr-00410-ELH
AUSA Christine  Duey            Document 89-3 Filed 02/26/21 Page 3 of 5
AUSA Paul Riley
February 18, 2021
Page 2

myriad general topics it proposes to introduce in this case through proposed expert testimony,
including “[t]he way in which pharmacies are approved to participate in” various payor programs,
such as TRICARE or Blue Cross / Blue Shield; the “role that PBMs play in the health care
industry”; and the “nature of the relationships between drug manufacturers, doctors, patients,
pharmacies, PBMs, and insurance companies.”1 The Government has not supplied particularized
opinions, or the specific bases and reasons for those opinions, for any of these general topics.

        Another example is your request for details concerning Mr. Calhoun’s opinion relating to
“how pharmacies receive prescriptions from physicians (through pre-printed prescription pads)
and how those prescriptions are turned into claims for payment.” We note, however, that the
Government’s Disclosure identifies similar information – without particularity associated with a
specific opinion – its experts will provide, including the “general process[es]” utilized by
pharmacies to submit claims to payors and/or PBMs.2 Likewise, though you request Mr. Calhoun’s
opinion concerning “how payors and PBMs changed their procedures for reimbursement of certain
compounded medications during the 2000s,” the rise in cost associated with compounded
medications, and the role of compounding pharmacies concerning the same, we note that several
of the Government’s experts likewise propose to testify concerning “process[es]” used by payors
and PBMs for receiving pharmacy claims, determining whether claims are reimbursable, and
determining the reimbursement amounts.3 We also note that while the Government Disclosure
indicates the types of “forms” with which the Government’s experts are familiar, it does not
indicate whether the experts relied on any such “forms,” nor does it reference any specific or
particular “forms” (or indicate whether such forms have been disclosed in discovery).

         Furthermore, your February 12th letter repeatedly requests the production of “the specific
documents or evidence that form the bases and reasons for [the experts’] opinions,” including
information and/or materials reviewed by the experts in reaching those conclusions. However,
Rule 16 of the Federal Rules of Criminal Procedure, which governs the parties’ expert disclosures
in this case, generally does not require the production of underlying data or foundational materials
reviewed by the experts in forming their opinions. Indeed, the Government has not provided this
information to the defense.




1
  Government Disclosure at pp. 4 (proposed testimony of Erik Tracy / Harriet Lewis), 6 (proposed testimony of
Shauna Vistad), and 7 (proposed testimony of Steven McCall / Mark Shelby).
2
  Id. at pp. 4 (proposed testimony of Erik Tracy / Harriet Lewis), 6 (proposed testimony of Shauna Vistad), and 7
(proposed testimony of Steven McCall / Mark Shelby).
3
  Id. at pp. 4 (proposed testimony of Erik Tracy / Harriet Lewis), 6 (proposed testimony of Shauna Vistad), and 8
(proposed testimony of Steven McCall / Mark Shelby).
         Case 1:19-cr-00410-ELH
AUSA Christine  Duey            Document 89-3 Filed 02/26/21 Page 4 of 5
AUSA Paul Riley
February 18, 2021
Page 3

       Nevertheless, in the spirit of cooperation and good faith discovery, and in an abundance of
caution, we provide the following additional information in response to some of your inquiries:

           •   As to your concerns about duplicative testimony as to between Messrs.
               Calhoun and Joseph, we are not planning to reiterate the same subject matter
               with multiple experts. We have, in an abundance of caution, noticed both of
               them but will not be duplicating testimony.

           •   As to your concerns regarding the phrase “among other things” utilized in
               the Notice, the topics listed therein are the topics and opinions the defense
               plans on introducing and discussing; in other words, there are no
               undisclosed topics or opinions we plan on introducing into evidence at this
               time. We continue to reserve the right to supplement and/or amend the
               Notice, including the proposed topics of expert testimony, but will, of
               course, give you notice in that event.

           •   Regarding your request for additional information concerning Mr. Joseph’s
               recreation of the weight/volume of the specific compounded medication
               listed in Count 6 of the Superseding Indictment, we will provide you with
               additional materials, including documents/photographs that support Mr.
               Joseph’s opinion and the underlying documents he utilized in connection
               with his recreation of this formula.

           •   Regarding some of your requests concerning Mr. McAnaney, to be clear,
               Mr. McAnaney’s proposed testimony will provide necessary background
               on the implementation and purpose of the Anti-Kickback Statute (“AKS”),
               its application to the health care industry and the use of sales marketers
               specifically, the applicable regulatory guidance concerning the same, and
               the legal landscape concerning these issues as of October 2014. In addition
               to the bases set forth in the Notice, Mr. McAnaney’s testimony is based on
               his experience providing advisory opinions regarding the AKS, which he is
               frequently retained to do. Mr. McAnaney’s proposed testimony will educate
               the jury on the viewpoint of the HHS-OIG that, for example, simply
               employing a volume-based marketer does not necessarily violate the AKS,
               as demonstrated by, HHS OIG Opinion No. 98-10 (Sept. 8, 1998), among
               others. He will also testify regarding the importance of assessing the AKS
               on a case-by-case basis. He will not testify – nor do we recognize could he
               testify – as to the ultimate issue of whether Mr. Blair’s conduct was lawful
               or what “he, or [] other health care counsel would conclude, regarding Mr.
               Blair’s arrangements with marketers or Mr. Blair’s business practices
               related to cost-sharing.”
         Case 1:19-cr-00410-ELH
AUSA Christine  Duey            Document 89-3 Filed 02/26/21 Page 5 of 5
AUSA Paul Riley
February 18, 2021
Page 4


       While we are confident that our Notice complies with and satisfies the requirements of
Rule 16, to the extent you disagree and would like to discuss, please let us know and we will make
ourselves available for a conference call.

                                             Very truly yours,

                                             BAKER, DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ, PC

                                                    /s/Ty Kelly
                                             _______________________________
                                             Ty Kelly
                                             Matt Chester
